Citation Nr: 0721118	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  01-09 845A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 10 percent 
for intervertebral disc syndrome (IVDS), status post lumbar 
fusion, for the period prior to January 25, 2006, and a 
rating higher than 20 percent as of that date onwards.

3.  Entitlement to an effective date earlier than December 
20, 2000, for the 50 percent rating for the PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Winston-Salem, North Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  An October 2000 rating decision granted service 
connection for a low back disability with an initial rating 
of 10 percent, retroactively effective from March 1994, and 
in response the veteran filed a timely notice of disagreement 
(NOD) with that initial rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  A November 2001 RO decision granted 
an increased rating for his PTSD from 30 to 50 percent, 
retroactively effective from December 20, 2000.  And after he 
perfected his appeal of the initial rating for his low back 
disability in December 2001, he also perfected appeals 
concerning whether he is entitled to an even higher rating 
for his PTSD and in response to the effective date assigned 
for his current rating for this condition.  See AB v. Brown, 
6 Vet. App. 35, 38-39 (1993) (a veteran is presumed to be 
seeking the highest possible rating unless he expressly 
indicates otherwise).

FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  As a result of his PTSD, the veteran has dysthymia 
(depression/sadness), decreased concentration, panic attacks 
about once a week, obsessional rituals (including avoidant 
and perfectionist behavior), and mild memory impairment.  
There are no objective clinical indications, however, of 
suicidal or homicidal ideation or visual delusions (and only 
auditory delusions by complaint, not actual clinical 
finding), and he has a logical thought process, appropriate 
judgment and personal hygiene, no interference with his 
activities of daily living, and most recently a Global 
Assessment of Functioning Score of 65.

3.  Prior to January 25, 2006, the veteran's IVDS manifested 
with complaints of chronic low back pain, which were 
aggravated by prolonged sitting, standing, or walking.  He 
also had degenerative changes at L4-S1 and mild limitation of 
motion (LOM), but no radiculopathy or other neurological 
symptoms involving his lower extremities.

4.  Since January 25, 2006, the veteran's IVDS has manifested 
with complaints of more intense pain.  He also has continued 
to have mild LOM, but with positive straight leg raising on 
the left and decreased sensation in his left lower extremity.

5.  In May 1999, after receiving an increase in the rating 
for his PTSD from 10 to 30 percent, the veteran informed the 
RO that he was satisfied with this rating and, therefore, was 
withdrawing his appeal - including insofar as whether he was 
entitled to an even higher rating.  Over one year later, on 
December 20, 2000, he filed another claim requesting an even 
higher rating and, in a November 2001 RO decision, received a 
higher 50 percent rating retroactively effective from the 
date of receipt of his most recent claim.

CONCLUSIONS OF LAW

1.  The requirements are not met for a rating higher than 50 
percent for the PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, DC 9411 (2006).

2.  The requirements are not met for an initial rating higher 
than 10 percent for the low back disability, for the period 
prior to January 25, 2006, or for a rating higher than 20 
percent from that date onwards.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code (DC) 5243 (2006); § 4.71a, DCs, 5292, 
5293 (2001); § 4.71a, DC 5293 (September 23, 2002).

3.  The requirements are not met for an effective date 
earlier than December 20, 2000, for the 50 percent rating for 
the PTSD.  38 U.S.C.A. §§ 1155, 5107, 5100 (West 2002); 
38 C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 3.400, (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007).

To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to 
the claimant.  Id.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006); and 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

In the Dingess/Hartman decision, the Court indicated that 
"[i]n cases were service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated - it has been proven."  The Court went 
on to note that when, as with the low back claim, a claim has 
been proven, the purpose of section 5103(a) notice has been 
satisfied and notice under its provision is no longer 
applicable.

In an even more recent precedent decision, however, Dunlap v. 
Nicholson, 
No. 03-320 (U.S. Vet. App. Mar. 22, 2007), the Court limited 
this holding in Dingess to situations where service 
connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA, 
which is what occurred with the low back claim at issue.

In another precedent case, Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007), the Federal Circuit Court held that 
any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning any element 
of a claim, is presumed prejudicial and that once an error is 
identified, the burden shifts to VA to demonstrate that the 
error was not prejudicial to the claimant.  Id., slip opn at 
13.

As already mentioned, the veteran's underlying claim for 
service connection for a low back disability was granted and 
an initial disability rating and effective date assigned 
prior to the enactment of the VCAA.  During the pendency of 
his appeal for a higher initial disability rating, a January 
2006 RO letter informed him of the type of information or 
evidenced needed to receive a higher initial disability 
rating, an increased rating in general, as well as the 
information and evidence in these regards he needed to 
submit, the information and evidence that would be obtained 
by VA, and the need for him to advise VA of and to submit any 
further evidence in his possession that was relevant to his 
claims.  There was no mention of the downstream effective 
date element of his claims for higher ratings.  But another, 
more recent, March 2006 RO letter informed him how disability 
ratings and downstream effective dates are assigned and the 
type of evidence impacting those determinations - to comply 
with the Court's holding in Dingess.  See also Huston v. 
Principi, 17 Vet. App. 195 (2003) (indicating the VCAA 
requires that VA advise the veteran that evidence of an 
earlier-filed claim is necessary to support a claim for an 
earlier effective date).  Furthermore, the RO twice 
readjudicated his claim based on evidence added to the file 
after that March 2006 letter, as reflected in the August and 
November 2006 SSOCs.  Thus, all notice requirements were met.  
38 U.S.C.A. § 5103(a), 5104, 7105; see Dingess/Hartman, 19 
Vet. App. at 493; Prickett, 20 Vet. App. at 376.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, the reports of the private care 
providers he identified, VA outpatient treatment records from 
the VA facilities he identified, and the records concerning 
his receipt of benefits administered by the Social Security 
Administration (SSA).

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain.  There is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
Thus, any such error is harmless and does not prohibit 
consideration of his appeal on the merits at this juncture.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss in exhaustive detail each 
and every piece of evidence submitted by the appellant or 
obtained on his behalf.  Rather, the Board's analysis will 
focus specifically on what evidence is needed to substantiate 
the claims and what the evidence in the claims file shows, or 
fails to show, with respect to the claims.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Governing Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Low Back Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or may be due to 
pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 
C.F.R. §§ 4.40, 4.45 and 4.59.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, as already alluded to, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, as is the case with the veteran's low back claim.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as a "staged" rating.  
Fenderson, 12 Vet. App. At 125-26.

The December 2000 rating decision assigned an effective date 
of March 1994 for the grant of service connection for the low 
back disability.  Since that date, the spine rating criteria 
have been changed twice - initially in September 2002 and 
again in September 2003.  When the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran may be entitled to resolution of 
his claim under the criteria that are to his advantage.  The 
old rating criteria may be applied throughout the period of 
the appeal, if they are more favorable to him.  The new 
rating criteria, however, may be applied only from the 
effective date of the change forward, unless the regulatory 
change specifically permits retroactive application.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VA O.G.C. Prec. Op. 
No. 7-2003 (Nov. 19, 2003); VA O.G.C. Prec. Op. No. 
3-2000 (April 10, 2000).

In the January 2001 SOC concerning the low back claim and in 
subsequent SSOCs, the RO has informed the veteran of all 
versions of the applicable rating criteria and considered his 
claim under all versions (i.e., both the former and revised 
standards).  Thus, the Board may do likewise without 
prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).



Analysis

The Board finds that the medical evidence of record shows the 
veteran's low back disability was no more than 10-percent 
disabling prior to January 25, 2006, and has been no more 
than 20-percent disabling since.  38 C.F.R. § 4.7 (2006).  
Moreover, this is true irrespective of the version of the 
rating criteria applied.  Ultimately to decide this appeal, 
however, the Board will apply the rating criteria in effect 
prior to September 23, 2002, since they are the most 
beneficial - albeit still insufficient to warrant assigning 
a higher rating for either period at issue.

The veteran underwent a lumbar spinal fusion in February 
1982, and he reinjured his low back in a February 1993 
accident at his civilian job.  It was later determined that, 
notwithstanding the 1993 intercurrent accident, there were 
facets of his low back pathology that were related to his 
military service.  November 1999 
X-rays taken by Dr. Meisel, one of the veteran's private 
doctors, showed degenerative changes at L5-S1, as well as 
spondylolisthesis of L4 and L5.  The October 2000 rating 
decision, in turn, assigned the initial 10 percent rating on 
the basis of arthritis.  Non-rheumatoid arthritis is rated 
under Diagnostic Code 5003 as degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5004-5010, 5013-5024 
(2006).

Diagnostic Code 5003 provides that degenerative arthritis, 
established by X-ray, is rated on the basis of LOM under the 
appropriate Diagnostic Codes for the joint involved.  
Further, if the LOM  of the joint involved is noncompensable, 
a rating of 10 percent is applicable.  Id.  LOM must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
In the absence of LOM, but with X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups and 
occasional incapacitating exacerbations, a 20 percent 
evaluation is assigned.  With X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, a 
10 percent rating is assigned.  Diagnostic Code 5003.  



With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
Where compensable LOM is demonstrated in the joint, the 
Lichtenfels rule is not applicable.  

The rating criteria in effect in 2000 evaluated low back 
disabilities under either DC 5292 based on the extent of LOM 
in the lumbar spine, or DC 5293 for IVDS, or DC 5295 for 
lumbosacral strain.  The October 2000 rating decision rated 
the veteran's low back disability under DC 5292.  Under this 
DC, severe lumbar spine LOM warranted a 40 percent rating, 
moderate LOM 20 percent, and slight LOM 10 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The medical evidence of record at that time did not show the 
veteran's lumbar spine LOM to exceed slight.  An April 1994 
examination report of Dr. Anderson, who had examined the 
veteran as part of his SSA evaluation, reflects that physical 
examination revealed some tenderness in the mid-line of the 
veteran's lower back, but he could fully flex his back to 
touch his fingertips around his ankles; he only had 5 degrees 
of backwards extension.  These findings were essentially 
consistent with those of Dr. Wilfong, another private doctor, 
a few months later in July 1994.  He noted the veteran had 
good forward bending - but also that he extended well.

Dr. Wilfong noted no findings for range of motion (ROM) in 
December 1999, but the findings of the VA fee-basis 
examination also reflected no more than slight lumbar spine 
LOM.  The December 1999 examination report reflects that the 
veteran told the examiner he worked odd jobs - primarily 
painting and carpentry, and that his primary symptom was 
chronic pain.  He took Tylenol and Motrin for relief of this 
discomfort.  He denied any flare-ups.  The examiner noted the 
veteran's posture and gait were normal and that, for the most 
part, his ROM was symmetrical and not limited by spasm.

Physical examination revealed the veteran's lumbar spine ROM 
to be as follows:  forward flexion of 0 to 70 degrees, with 
pain ensuing at 65 degrees; backward extension from 0 to 20 
degrees, with pain ensuing at 15 degrees; right lateral 
flexion 0 to 35 degrees with pain at 30 degrees; left lateral 
flexion 0 to 40 degrees with pain at 35 degrees; right 
rotation 0 to 30 degrees with pain at 25 degrees; and left 
rotation 0 to 35 degrees with pain at 25 degrees.  The 
examiner indicated there was no fatigue, weakness, or lack of 
endurance during the examination, or any evidence of 
decreased ROM due to any of those symptoms.  He indicated the 
veteran's decreased ROM was secondary to pain.

The results of that December 1999 examination do not suggest 
the veteran had moderate LOM in his lumbar spine, as opposed 
to only slight LOM - even with consideration of the effect 
of his pain and since there also were no objective clinical 
indications of premature fatigue, weakness, or lack of 
endurance.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59 (2006); § 
4.71a, DC 5292.

The veteran's VA outpatient treatment records reflect that 
this state of affairs, at least insofar as ROM is concerned, 
has continued throughout the appeal period.  Treatment notes 
related to his visits for his various conditions, i.e., 
November 2003 and November 2004, reflect that his ROM was 
within normal limits.  The February 2006 fee-basis 
examination report reflects that his low back manifested LOM 
only on forward flexion - and then only by 5 degrees at 0 to 
85 degrees, with pain starting at 75 degrees.  VA considers 
"normal" forward flexion of the thorocolumbar spine (i.e., 
the thoracic and lumbar segments) to be from 0 to 90 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).

And the Board's finding of a 10 percent rating does not 
change if the veteran's low back disability is considered 
under the former DC 5295 for lumbosacral strain.  Under the 
prior criteria for rating a lumbosacral strain under 
Diagnostic Code 5295, a strain with only slight subjective 
symptoms warranted a 0 percent rating; a strain with 
characteristic pain on motion warranted a 10 percent rating; 
a strain with muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position 
warranted a 20 percent rating; and a severe strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion warranted a 40 percent rating.  38 C.F.R. § 4.71a 
(2002).

As is apparent, the DC 5295 criteria capture arthritic 
symptomatology, as well as LOM symptomatology.  The Board 
notes that, while Dr. Anderson noted no finding of muscle 
spasm in April 1994, Dr. Wilfong did note "some diffuse 
spasm" in the lower back in July 1994.  But the evidence of 
record does not show low back muscle spasm to have been a 
consistent symptom, even due to flare-ups.  Further, the 
Board must note that the reports of Dr. Anderson and Dr. 
Wilfong also reflect that the veteran was still dealing with 
his recovery from the 1993 on-the-job accident and the 
surgery on his left ankle.

The Board also realizes Dr. Meisel noted "some spasm in the 
paraspinous region," in November 1999, but the December 1999 
VA examination report specifically noted the absence of any 
muscle spasms.  So, in light of these findings, and the 
veteran telling the examiner at the 1999 examination that he 
had not experienced any flare-ups, the Board finds that the 
medical evidence shows his low back disability has not met or 
approximated the requirements for a 20 percent rating under 
the former DC 5295.  Instead, the evidence shows no more than 
characteristic pain on motion, which also was the case at the 
more recent February 2006 examination when there again was no 
muscle spasm.  Thus, the veteran more nearly approximates a 
10 percent rating under DC 5295 for the entire appeal period.  
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59 (2006), § 4.71a, DC 5295 
(2002).

Further, prior to January 25, 2006, there is no medical 
evidence of the veteran's low back disability involving 
neurological symptoms affecting his lower extremities 
(radiculopathy or sciatic neuropathy).  Dr. Wilfong observed 
in July 1994 that he "thought there was a kind of decreased 
sensation along the lateral foot on the left," but none of 
the subsequent examinations noted any such findings.  Again, 
one must remember that the veteran sustained a serious injury 
to his left ankle in 1993, which necessitated surgery.  In 
any event, Dr. Meisel noted normal reflexes and strength in 
the lower extremities in November 1999, and the VA examiner 
in December 1999 noted no positive neurological findings.

As of the January 25, 2006 fee-basis examination, however, 
the veteran's low back disability had increased in severity 
since, for the first time during the pendency of his appeal, 
he also had objective clinical indications of neurological 
symptoms involving his lower extremities - but particularly 
his left leg.  The examiner diagnosed IVDS involving the 
nerve root level of L4.  As a result, the August 2006 RO 
rating decision granted service connection for this 
neurological manifestation of the lumbar IVDS of the left 
lower extremity with a separate 10 percent rating, effective 
the date of that examination.  That is to say, to the extent 
the veteran has this neurological impairment in his left leg 
- as a result of his low back disability, he is already 
being separately compensated for it under DC 8520 for mild 
incomplete paralysis (i.e., decreased sensation) of the 
sciatic nerve.

The pre-September 2002 rating criteria for IVDS provide for a 
60 percent evaluation if the symptoms are pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc, with little intermittent relief.  
A 40 percent evaluation applies if symptoms are severe, with 
recurring attacks and intermittent relief.  A 20 percent 
rating is warranted for moderate, recurring, attacks, and 10 
percent for mild symptoms.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).  The prior rating criteria for IVDS address 
both orthopedic symptoms, such as LOM - including LOM 
secondary to arthritis, and neurological symptoms.  See VA 
O.G.C. Prec. Op. No. 36-97 (December 12, 1997), 63 Fed. Reg. 
31262 (1998).

It was not until the January 25, 2006, VA examination that 
there were sufficient symptoms - namely, the neurological 
impairment in the veteran's left lower extremity as a result 
of his IVDS, to meet the requirements for a higher 20 percent 
rating.  38 C.F.R. §§ 4.7, 4.71a, DC 5293 (2001).  
Contemporaneous X-rays taken in December 2005 had shown 
moderate degenerative changes at multiple levels of the 
lumbar spine, particularly at L5-S1, but as already noted the 
results of the January 2006 examination still revealed no 
more than slight LOM.

As far as the neurological findings are concerned, the 
February 2006 examination report reflects that physical 
examination in January 2006 had revealed the veteran's spine 
was symmetrical in appearance, and that his spinal motion was 
also symmetrical with normal curvature of the spine.  He 
reported no complaints of radiating pain on movement, but 
straight leg raising was positive on the left and negative on 
the right.  There was no ankylosis of the spine.  The 
examiner noted sensory deficit of the left lateral thigh as a 
result of the L4 nerve root involvement.  The examiner 
specifically noted that the IVDS did not cause any bowel or 
bladder dysfunction.

The Board has already determined that the above findings, 
affording the veteran any and all benefit of the doubt, more 
nearly approximates moderate, recurring attacks of IVDS and a 
20 percent rating.  DC 5295 (2001).  He described constant 
pain of a burning and aching nature.  On a scale of 1 to 10, 
he assessed the worse pain as 10/10.  The Board finds that 20 
percent reasonably compensates him for his functional loss 
due to pain.  He did not have severe, recurring attacks of 
IVDS as the examiner noted no loss or absence in reflexes; he 
specifically noted the absence of muscle spasm; and the 
veteran's decreased sensation was confined to only one lower 
extremity (his left leg).

As for rating the low back disability under the revised 
standards, the initial change of the rating criteria was 
effective September 23, 2002, and only affected the rating 
criteria for IVDS.  See 67 Fed. Reg. 54345, 54349 (August 22, 
2002).  Under those criteria, IVDS is rated (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293 (September 23, 2002).  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician and treatment by a physician.  Id., Note 1.  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id., Note 2.

The report of the February 2006 examination indicates the 
veteran told the examiner that Dr. Getz, the private doctor 
who had performed the lumbar fusion in 1982, and Dr. Meisel 
had recommended bedrest.  But there is no objective 
indication of this in the claims file; these doctor's 
statements do not make this recommendation, so the veteran's 
allegation that they did remains unsubstantiated.  A 
veteran's account of what a physician purportedly said, 
filtered as it is through a lay person's sensibilities, is 
not competent medical evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  See, too, LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  In any event, there is no indication 
that either doctor has treated the veteran since September 
23, 2002, so there is no evidence of him having experienced 
any incapacitating episodes as defined by the rating 
criteria.  This means his IVDS must be alternatively rated on 
the basis of its chronic orthopedic and neurological 
manifestations.

There is no need to repeat the discussion of the veteran's 
orthopedic manifestations, as they are discussed above, and 
they are at the 10-percent level.  Further, the Board finds 
that his neurological manifestations also more nearly 
approximate a 10 percent rating.  38 C.F.R. § 4.7

As mentioned, the veteran's neurological symptoms are rated 
under the criteria for peripheral nerves, that is, as 
complete or incomplete paralysis of the peripheral nerve 
involved, in this case, the sciatic nerve.  There is no 
evidence whatsoever that the veteran's neurological symptoms 
manifest any type paralysis.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8510 
(2002).  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, moderate degree.  Id.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a 10 percent 
evaluation may be assigned for mild incomplete paralysis, 20 
percent for moderate incomplete paralysis, and 40 percent for 
moderately severe incomplete paralysis.  A 60 percent 
evaluation is warranted for severe incomplete paralysis of 
the sciatic nerve with marked muscular atrophy.

Complete paralysis warrants an 80 percent evaluation.  When 
there is complete paralysis, the foot dangles and drops, no 
active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or (very rarely) lost.  
Id.

There simply is no evidence to support more than a 10 percent 
rating for the decreased sensation in the veteran's left 
lateral thigh.  38 C.F.R. § 4.7 (2006).  There were no 
findings of deficit in strength, reflexes, or of atrophy.

The current rating criteria for spine pathology became 
effective on September 26, 2003.  In addition to the changes 
in the way spine pathology is rated, the current criteria 
provide specific standards for spine range of motion, 
see 38 C.F.R. § 4.71a, Plate V (2006), and redesignate the 
Diagnostic Codes as well.  See Diagnostic Codes 5235-5243 
(2006).  

The criteria for rating IVDS were unchanged, but those 
criteria were moved to Diagnostic Code 5243.  A General 
Formula for Rating Diseases and Injuries of the Spine 
(General Formula) was adopted for rating all low back 
disabilities other than IVDS.  With or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, a 20 percent rating applies if forward flexion of 
the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if the disability is manifested by muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  For forward flexion of the 
thoracolumbar spine of greater than 60 degrees but not 
greater than 85 degrees; or, a combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, a 10 percent rating applies.  38 
C.F.R. § 4.71a (2006).

As is readily apparent the current criteria would warrant no 
more than a 10 percent rating under these revised standards 
for the chronic orthopedic manifestations of the veteran's 
IVDS.

Since, for these reasons and bases, the preponderance of the 
evidence is against the claim for a higher rating during 
either period at issue, there is no reasonable doubt to 
resolve in the veteran's favor.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

PTSD

Governing Laws and Regulations

The general considerations of rating disabilities are set 
forth above and are incorporated here by reference.  Further, 
current rating evaluations of mental disorders include 
consideration of the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), 38 C.F.R. § 4.130, but the VA rating criteria govern the 
overall evaluation.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442-44 (2002).  An evaluation of the disability level of 
a mental disorder is based on the total evidentiary picture 
of the veteran's occupational and social impairment.  
Further, social impairment is not the sole criterion on which 
an evaluation is based.  38 C.F.R. § 4.126(a), (b).  Instead, 
the applicable rating criteria are applied to assess, 
overall, the veteran's disability picture.

The November 2001 RO decision increased the rating for the 
veteran's PTSD from 30 to 50 percent.  So the Board's review 
will focus on whether he is entitled to an even higher 
rating.  See AB, 6 Vet. App. at 38-39.  In determining this, 
the emphasis under Francisco is on the current level of his 
social and occupational impairment, because - unlike the 
claim concerning his low back disability, he withdrew his 
appeal of the initial rating for his PTSD.  See 38 C.F.R. 
§ 20.204.  So he is ineligible for a "staged" rating under 
Fenderson.  For confirmation of this, see his May 1999 
response to an April 1999 Appeal Election form wherein he 
indicated he was satisfied with the then recent increase in 
the rating for his PTSD from 10 to 30 percent.  This appeal 
stems from his subsequent December 2000 claim (an entirely 
new claim) for an increased rating.  In any event, the 
medical and other evidence shows he is not entitled to a 
rating higher than 50 percent, which he now has as a result 
of the RO's November 2001 decision.  38 C.F.R. § 4.7.

PTSD that causes occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships warrants 
an evaluation of 50 percent.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  Id.



Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants an evaluation of 100 percent.  Id.

The results of the most recent VA mental status evaluation, 
as well as the other relevant evidence, do not show the 
veteran has sufficient symptoms to support a rating higher 
than 50 percent for his PTSD.  The October 2006 fee-basis 
examination report indicates he told the examiner that he had 
never required any 
in-patient treatment for his PTSD or any emergency room 
visits.  His primary treatment was therapy on a twice-a-month 
basis.  He described his primary and long-term symptoms as 
sleep disturbance, nightmares, intrusive thoughts, 
flashbacks, hypervigilance, exaggerated startle response, 
avoidant behavior, and perfectionist behavior.  He told the 
examiner that his earlier response was to keep obsessively 
busy, but that his ankle injury caused him to reduce his 
activity.  The overall effect of his symptoms, he said, is 
that he is a loner.  He denied being under current treatment 
at the time of the examination.

The objective mental status portion of the examination 
revealed the veteran was correctly orientated to time, place, 
person and situation.  His appearance, hygiene, and behavior 
were all appropriate.  His affect was very flat, and he 
seemed quite sad during the interview.  His communication was 
within normal limits, but he was unable to concentrate on 
certain things.  There were indications of panic attacks, but 
less than once a week.  The examiner noted there was no 
delusional history present nor was any delusion observed 
during the interview.  


The veteran reported intermittent auditory hallucination, 
"maybe it is the Lord talking to me," but the examiner 
noted there was no hallucination at the examination.  The 
examiner noted the veteran's description of obsessive 
rituals, such as checking his surroundings to ensure 
security, but noted they were not of sufficient severity to 
interfere with his routine activities.  His thought processes 
were appropriate and judgment unimpaired.  His abstract 
thinking was normal, too, and his memory impairment only 
mild.  As well, there was no suicidal or homicidal ideation.

The examiner rendered an Axis I diagnosis of PTSD, chronic, 
and dysthymia.  He explained that the dysthymia represented 
the veteran's chronic sense of sadness.  He also said the 
dysthymia was a progression of the veteran's PTSD, but other 
records show the veteran's private therapist, Dr. Grotsky, 
had already diagnosed the veteran with dysthymia back in 
1994.  No matter, the examiner pointed out the veteran's 
mental impairment did not cause difficulty in him performing 
his activities of daily living.  Also noted was difficulty in 
maintaining work and school relationships because he was 
standoffish and a perfectionist.  His symptoms also caused 
difficulty with maintaining family relations, as his family 
had to be careful not to startle him.  The examiner said the 
veteran had no difficulty with recreational and leisurely 
pursuits.  His Axis V Global Assessment of Functioning (GAF) 
score was 65.

The evidence of record clearly shows that a 50 percent rating 
captures practically all of the veteran's symptoms.  That is 
not to say that his PTSD does not cause significant 
impairment in his social and occupational functioning, only 
that it is insufficient to warrant an even higher rating of 
70 percent.  His panic attacks are only intermittent, and his 
depression - although rather more constant (as evidenced by 
the VA examiner indicating the dysthymia, i.e., sense of 
sadness, is part and parcel of the PTSD) nonetheless does not 
prevent him from functioning independently.  Indeed, as the 
VA examiner also indicated, the veteran has no restriction on 
his activities of daily living, including insofar as his 
recreational and leisurely pursuits.  Furthermore, he does 
not have impaired impulse control, suicidal  or homicidal 
ideation, or spatial disorientation to time, place, person 
and situation.  Moreover, he is attentive to his personal 
appearance and hygiene.  Of equal or even greater importance, 
he is still able to maintain his family relations, albeit 
sometimes impaired.

The February 2004 examination report reflects that the 
veteran had been married for 34 years, and that he and his 
wife raised two children, both of whom are now adults.  Other 
evidence of record reflects that his family has had to deal 
with his irritability and hypervigilance, but he still has 
family relationships.  A 70 percent rating envisions the 
complete loss of the ability to form and maintain effective 
work or family relationships.  There simply is no evidence of 
that.

Dr. Grotsky's January 2006 report is not in substantive 
conflict with the above findings.  He noted that he had 
treated the veteran since December 1994.  He observed that 
the veteran continued to manifest tangential speech with a 
dull affect, and he encountered difficulty with abstract 
thinking.  The symptom of most concern for Dr. Grotsky 
appeared to be the veteran's isolative behavior outside his 
family sphere.  While Dr. Grotsky opined that the veteran was 
deserving of a rating higher than 50 percent, he claimed no 
special knowledge or expertise related to the VA rating 
criteria.  His January 2006 report did not include a GAF 
score.  And the symptoms he noted are already contemplated by 
the veteran's existing 50 percent rating.

Also keep in mind the treatment records show the veteran has 
been very averse to taking psychotropic medications for his 
PTSD symptoms.  He told the examiner at the 2004 VA 
examination that he did not like taking any medication, 
especially for his mental health.  He added that a 
psychiatrist recommended by Dr. Grotsky had prescribed an 
anti-depressant, but that he quickly stopped taking it.  The 
examiner noted that the psychotropics the veteran refused to 
take would reduce his anxiety, so at least help to alleviate 
this particular symptom.  That psychiatrist was probably Dr. 
Patterson, who saw the veteran in February 1994.  He assigned 
a GAF score of only 39, but the veteran's scores during the 
years since have been considerably higher.



The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
DSM-IV.  A GAF of 39 is within the range of 31 to 40, albeit 
the upper end of this range, and suggests some impairment in 
reality testing or communication.  DSM-IV, p. 47.  But there 
simply is no evidence of this in the other records on file 
for consideration.  And the more recent 2006 GAF score was 
much higher - 65, within the range of 61 to 70 and 
indicating only some mild symptoms.  Id., at 46.

As mentioned, under the holding in Francisco, the present 
level of social and occupational impairment is the most 
important consideration - including in comparison to 
impairment, including a lower GAF score, shown years earlier.  
So for these reasons and bases discussed, the preponderance 
of the evidence is against the veteran's claim for a rating 
higher than 50 percent for his PTSD, in turn meaning there is 
no reasonable doubt to resolve in his favor, and that his 
claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Earlier Effective Date

The RO's November 2001 rating decision assigned an effective 
date of December 20, 2000, for the veteran's 50 percent 
rating for his PTSD, which was the date the RO received his 
informal claim for a higher rating for this condition.  
In his NOD, he argued that the increase should have been 
effective retroactively to March 1994, when he initially 
filed a claim for this condition.  But it bears reiterating 
that, although he initiated a timely appeal of that earlier 
decision, after receiving an increase in the rating for his 
PTSD from 10 to 30 percent during the pendency of that 
appeal, he responded that he was content (i.e., satisfied) 
with the increase to the 30-percent level.  See again AB, 6 
Vet. App. at 38-39 (indicating the veteran can elect to 
terminate his appeal if he is satisfied with the amount of 
the increase he receives).  And this is just what occurred 
here.  See the veteran's response in May 1999 to the Appeal 
Election form that he had received the prior month.  The net 
result is that he withdrew that initial appeal for a higher 
rating for his PTSD, after having his rating increased from 
10 to 30 percent.
Since the veteran withdrew that initial appeal, see 38 C.F.R. 
§ 20.204, the decision to rate his PTSD as 30-percent 
disabling (albeit higher than the original 10 percent) became 
final and binding on him based on the evidence then on file.  
See also 38 C.F.R. § 20.1103.

Governing Laws and Regulations

Unless specifically provided otherwise, the effective date of 
an award based on an original claim or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a).  Section 5110(b)(2) 
provides otherwise by stating that the effective date of an 
award of increased compensation "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  Under 38 C.F.R. § 3.400(o)(1), 
except as provided in paragraph (o)(2), the effective date is 
"date of receipt of claim or date entitlement arose, 
whichever is later."  Paragraph (o)(2) provides that the 
effective date is the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim." See also VA O.G.C. 
Prec. Op. No.12-98 (1998).

All claims for benefits filed with VA, either formal or 
informal, must be in writing.  See Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).  A specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA. (38 U.S.C. 5101(a)); 38 C.F.R. 
§ 3.151(a).  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  The informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Once service connection is established for a disability, a 
report of medical examination, including by a private doctor, 
will constitute an informal claim for an increased rating.  
See 38 C.F.R. § 3.157.

Analysis

An April 1995 rating decision granted service connection for 
PTSD, retroactively effective from March 1994.  The veteran 
perfected an appeal of the initial rating of 10 percent.  But 
after an April 1999 RO decision granted a higher 30 percent 
rating, retroactively effective from the date of his initial 
claim, in March 1994, he informed the RO that he was 
satisfied with the 30 percent rating and withdrew his appeal.  
See 38 C.F.R. § 20.204.  By withdrawing his appeal, he 
effectively terminated his contestation of the initial rating 
for his PTSD.  Thus, the effective date of any subsequent 
increase would be determined by the date the RO received his 
claim for an even higher rating.

Dr. Grotsky evaluated the veteran on December 6, 2000, and 
the veteran sent the RO a copy of the resulting findings.  
The RO received it on December 20, 2000, and properly treated 
it as an informal claim for an increased rating.  See id.  
That was the first contact between the veteran and VA 
concerning the severity of his PTSD since withdrawing his 
prior claim in 1999.  So the earliest effective date that he 
can receive under these circumstances is December 20, 2000, 
when he again filed a claim.  See 38 C.F.R. § 3.400(o)(2).

On final point worth mentioning is that, in Rudd v. 
Nicholson, 20 Vet. App. 296 (2006), the Court addressed a 
similar situation where the veteran had previously filed a 
claim - but, unlike here, did not initiate an appeal of that 
earlier decision, whereas here, as mentioned, the veteran 
appealed the earlier decision but eventually withdrew his 
appeal, so ultimately the same circumstance.  In any event, 
the Court clarified that the veteran's only redress to 
receive an effective date retroactive to that earlier claim 
is to collaterally attack the earlier decision on the grounds 
that it was clearly and unmistakably erroneous (CUE).  See 
38 C.F.R. § 3.105.  And absent this, he has merely raised a 
"freestanding" claim for an earlier effective date that 
must be denied as a matter of law.

This is indeed the situation here inasmuch as the veteran has 
not alleged that the earlier decisions that assigned the 
ratings for his PTSD (initially at the 10 percent level and 
later to the higher 30 percent level) were CUE.  In fact, as 
mentioned, he indicated his complete satisfaction in 1999 
upon receiving an increase in his rating to the 30 percent 
level.  So he is now statutorily barred from receiving an 
effective date retroactive to the time of his initial claim 
- in 1994.  The preponderance of the evidence is against 
assigning this earlier effective date.  Consequently, there 
is no reasonable doubt to resolve in the veteran's favor, and 
his claim for an earlier effective date must be denied.


ORDER

The claim for an initial rating higher than 10 percent for 
the low back disability, prior to January 25, 2006, and a 
rating higher than 20 percent from that date onwards, is 
denied.

The claim for a rating higher than 50 percent for PTSD is 
denied.

The claim for an effective date earlier than December 20, 
2000, for the 50 percent rating for the PTSD is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


